internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br3-plr-103746-00 date date ty legend taxpayers company year a year b firm x y dear this is in reply to the date letter submitted by your representative which requested a ruling that taxpayers be allowed to make a retroactive election under sec_1_1295-3 with respect to company a foreign_corporation for taxpayers’ taxable_year additional information was submitted on date date date and date the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayers are calendar_year cash_basis taxpayers taxpayers purchased x shares of company in year a and continued to purchase additional shares in subsequent years throughout their taxable_year taxpayers held y shares of company company has been a pfic within the meaning of sec_1297 since taxpayers’ taxable_year the first taxable_year for which the pfic rules were effective taxpayers were not plr-113271-00 tax professionals and had no knowledge of the existence of the pfic regime firm a qualified_tax professional within the meaning of sec_1_1295-3 has served as accountant to taxpayers firm has prepared taxpayers federal_income_tax returns for all years during which taxpayers have owned stock in company taxpayers have relied upon firm to advise them as to all aspects of their federal income taxes including the consequences of making and failing to make all available elections on their federal_income_tax returns firm failed to identify company as a pfic and failed to advise taxpayers of the consequences of making or failing to make the sec_1295 election in year b while performing consulting work related to one of the holdings of company firm determined that company was a pfic firm further determined that a qef election had not been made with respect to taxpayers’ ownership_interest in company taxpayers then requested the commissioner’s consent to retroactively elect qef treatment with respect to the stock they owned in company a pfic will be treated as a qualified_electing_fund qef with respect to a taxpayer if the taxpayer makes a valid qef election under sec_1295 a taxpayer that elects qef treatment includes in gross_income his pro_rata share of the ordinary_earnings and net_capital_gain of the qef for the taxable_year a qef election applies to the taxable_year for which it is made and all subsequent taxable years unless revoked by the taxpayer with the consent of the secretary sec_1295 a qef election may be made for a taxable_year on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations a qef election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic sec_1295 sec_1_1295-3 provides rules for making a retroactive qef election under these regulations a shareholder of a pfic that meets certain conditions may make a retroactive election without obtaining the consent of the commissioner sec_1_1295-3 or e taxpayers have not met these conditions a shareholder may also make a retroactive qef election with the commissioner’s consent if it meets the requirements of sec_1_1295-3 the commissioner will grant relief under sec_1_1295-3 only if four requirements are satisfied sec_1_1295-3 i - iv the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied upon a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a plr-113271-00 sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional that the taxpayer knew or reasonably should have known was not competent to render tax_advice with respect to stock ownership of a foreign_corporation or did not have access to all relevant facts and circumstances taxpayers relied upon firm for all aspects of their federal_income_tax return preparation including the consequences of making or failing to make all available elections taxpayers were not tax professionals and were entirely unaware of the existence of the pfic regime until it was brought to their attention in year b firm was competent to render tax_advice with respect to stock ownership of a foreign_corporation but did not identify company as a pfic or inform taxpayers of the availability of a sec_1295 election taxpayers reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and the second requirement of sec_1_1295-3 is that granting consent will not prejudice the interests of the united_states government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation notwithstanding the general_rule of sec_1_1295-3 if granting relief would prejudice the interests of the united_states government the commissioner may in the commissioner’s sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the united_states government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 taxpayers have entered into a closing_agreement with the commissioner and paid an amount sufficient to eliminate any prejudice that would have resulted from taxpayers’ inability to file amended returns for closed taxable years therefore the interests of the u s government will not be prejudiced by allowing taxpayers to make a retroactive sec_1295 election the third requirement for making a special consent election under sec_1 f is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 taxpayers have requested consent under these special consent provisions before the issue has been raised on audit plr-113271-00 the final requirement for making a special consent election is that the procedural requirements set forth in sec_1_1295-3 must be met affidavits meeting these requirements and describing firm’s failure to inform taxpayers of their need to make a qef election have been submitted and taxpayers have otherwise met the procedural requirements of sec_1_1295-3 based on the information submitted and representations made consent is granted to allow taxpayers to make a retroactive election under sec_1_1295-3 with respect to company for their taxable_year provided taxpayers comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely valerie mark lippe senior technical reviewer cc intl br2
